Citation Nr: 1302095	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint and disc disease of the lumbar spine prior to July 15, 2011, and greater than 40 percent from July 15, 2011 to the present day.

2.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a initial compensable disability rating for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for a disability manifested by syncope.

7.  Entitlement to service connection for an acquired psychiatric disability, to include a mood disorder (characterized as mood swings), posttraumatic stress disorder (PTSD) and/or insomnia.

8.  Entitlement to service connection for an organic sleep disorder, to include sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1988 to September 2008.  The evidence of record demonstrates that the Veteran is a recipient of the Bronze Star Medal with a "V" device, as well as the Combat Action Badge.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of April 2009 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In its April 2009 decision, the RO awarded the Veteran service connection for a lumbar spine disability, rated 10 percent disabling; for right and left knee disabilities, each rated 10 percent disabling; and for peripheral neuropathy with carpal tunnel syndrome of the left upper extremity, rated noncompensably (zero percent) disabling.  The RO also denied the Veteran's service-connection claims for a bilateral hearing loss disability, syncope, sleep impairment, and for mood swings with other PTSD-like symptoms.  The Veteran disagreed with each of these assigned initial ratings and with the denials of these service-connection claims.  He perfected an appeal as to all eight issues.  

In June 2011, the Veteran clarified that his prior service-connection claim for sleep impairment also encompassed a claim for sleep apnea.  The RO denied entitlement to service-connection for sleep apnea in the above-referenced December 2011 rating decision.  The Veteran disagreed with this determination, and he perfected an appeal as to this issue as well.

The Board notes that during the pendency of the Veteran's appeal, the RO increased the Veteran's lumbar spine disability rating from 10 to 40 percent, effective July 15, 2011.  See the RO's August 2011 rating decision.  The Veteran has since expressed satisfaction with this determination, and has requested his appeal be withdrawn as to this issue.  See the Veteran's September 2011 Statement in Support of Claim.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in May 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Veteran has submitted additional lay and medical evidence directly to the Board both at this May 2012 hearing and at times subsequent, accompanied by written waivers of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2012).

Clarification of issues on appeal

Although the Veteran originally developed a service-connection claim for PTSD and mood disorder alone, the Board is expanding the issue to include consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disability.  Indeed, the United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record demonstrates that the Veteran has been recently diagnosed with Axis I "insomnia" by a VA staff psychologist.  See the February 2009 VA examiner's psychiatric report, page 17.  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), primary insomnia can be classified as a stand-alone mental disability, or it can also be related to another Axis I or Axis II psychiatric disability.  See DSM-IV, Code 307.42 (1994).  The Board is therefore expanding the issue on appeal at this time, and will consider whether service connection may be awarded for any acquired psychiatric disability to include a mood disorder (characterized by mood swings), PTSD and/or insomnia, as instructed by the Court in Clemons. 

The Board also wishes to clarify that the Veteran originally filed a service-connection claim for general sleep impairment in December 2008, which the RO denied in its April 2009 rating decision.  The Veteran perfected an appeal, and testified as to his sleep impairment symptoms before the RO at a June 20, 2011 hearing.  Upon review of the record, it appears that the RO interpreted the Veteran's June 2011 RO hearing testimony, as well as a statement submitted by the Veteran the very same day of the hearing, as a withdrawal of this sleep impairment service-connection claim in favor of a new service-connection claim for sleep apnea.  The RO denied this new claim in a December 2011 rating decision, and the Veteran duly perfected an appeal as to that issue.

In light of the fact that the Veteran filed a service-connection claim for general sleep problems in December 2008, that the record already demonstrates the existence of a potential Axis I psychiatric disability manifesting in sleep problems [insomnia, as discussed above], and that the Veteran never specifically withdrew his 

original claim, but merely expressed a desire to be considered for a potential organic cause to his sleep problems [sleep apnea] in addition to any psychiatric component, the Board finds that the Veteran's original service-connection claim has never in fact been withdrawn, but has instead been expanded in scope by the Veteran.  As such, and in line with the logic of the Court's decision in Clemons above, the Board is formally expanding the Veteran's original service-connection claim for sleep impairment to include consideration of any potential sleep disorder, to include insomnia and sleep apnea.  For the sake of clarity, the Board has bifurcated the claim to include consideration of service-connection awards for a psychiatric sleep disability, such as insomnia, and/or any organic sleep disability such as sleep apnea.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  So long as the Veteran's appeal remains active, the Veteran's original December 2008 date of claim for sleep impairment remains preserved, and an award of service-connection for any sleep disability, organic or otherwise, may be made effective the date of this original claim.  

Remanded issues

The Veteran has withdrawn his claim for higher initial rating for his service-connected lumbar spine disability, and the Board is dismissing the claim below.  All other issues listed above are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA received correspondence from the Veteran on September 23, 2011 requesting that his claim for a higher initial disability rating for his service-connected degenerative joint and disc disease of the lumbar spine be withdrawn.  




CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's perfected claim for a higher initial disability rating for his service-connected degenerative joint and disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002);         38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran perfected an appeal seeking an initial rating greater than 10 percent for his service-connected degenerative joint and disc disease of the lumbar spine.  During the course of the appeal, the RO increased the Veteran's initial rating from 10 to 40 percent, effective July 15, 2011.  In correspondence addressed to the Board dated on September 22, 2011 and received by VA on September 23, 2011, the Veteran specifically indicated that he wished to withdraw his appeal, "as the increase from 10 percent to 40 percent disabling fully satisfies my appeal on that issue."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.   Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a)-(c) (2012).  In the present case, the Veteran himself has withdrawn his appeal as to his claim for a higher initial rating for his service-connected lumbar spine disability in writing.  As such, there remain no allegations of errors of fact or law for appellate consideration as to this initial rating claim.  The Board therefore does not have jurisdiction to review the appealed issue, and it is dismissed.



ORDER

The Veteran's appeal of the denial of his claim for an initial disability rating greater than 10 percent for degenerative joint and disc disease of the lumbar spine prior to July 15, 2011, and greater than 40 percent from July 15, 2011 to the present day, is dismissed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issues on appeal must be remanded for further evidentiary development.

Additional treatment records

At his June 2011 hearing before the RO, the Veteran indicated that recent private treatment records dated subsequent to March 9, 2010 existed at the S&H Healthcare clinic reflecting treatment for his right and left knee disabilities.  Although the RO's Decision Review Officer stated during the hearing that VA could obtain these records on the Veteran's behalf, the Veteran indicated that he could obtain these records himself, and would associate them with his record.  See the June 2011 RO hearing transcript, pages 13 and 14.  It appears that the Veteran's representative requested such records just after the hearing, on June 27, 2011.  See the June 27, 2011 request letter to S&W Healthcare.  In response, S&H Healthcare notified the Veteran's representative that the Veteran must fill out a signed and dated release form before copies of such records may be sent to the Veteran.  Crucially, there is no indication that any release forms were sent, and it does not appear the S&H Healthcare records dated after March 9, 2010 were ever obtained.

At the Veteran's May 2012 hearing before the Board, the Veteran's representative expressed a belief that the Veteran's private records of care for his service-connected knee disabilities were of record already, and that such were requested prior to his last hearing.  See the May 2012 hearing transcript, page 7.  Although the Veteran has recently submitted medical records to the Board from S&H Healthcare dated in June 2009 and in August 2012, it is unclear whether these are the same records that were originally requested and unattained following the Veteran's RO hearing.  On remand, the Veteran should be sent multiple copies of VA Form 21-4142 [Authorization for Release of Information to VA], and provided an opportunity to submit the same to VA so that any outstanding private treatment records, to include those dated after March 9, 2010 from S&H Healthcare may be obtained.  Indeed, VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

VA examinations

A. Bilateral knee, left upper extremity, and bilateral hearing loss disabilities
 
The Veteran claims entitlement to higher initial disability ratings for his service-connected right and left knee disabilities [each rated 10 percent disabling], and for his peripheral neuropathy and carpal tunnel syndrome of the left arm [rated noncompensably disabling].  He also claims entitlement to service connection for a bilateral hearing loss disability.  The RO denied the Veteran's hearing loss claim in April 2009 based on a finding that he did not have a hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385.  

VA last evaluated the severity of the Veteran's knees, his left arm neurological disability, and his diminished hearing acuity most recently in July 2011.  Significantly, at the May 2012 hearing, the Veteran specified that each of these disabilities has worsened in severity since his July 2011 VA examinations.  Indeed, the Veteran competently testified that his knees swell and stiffen at a faster rate and more often than when previously evaluated [see the May 2012 hearing transcript, page 6], that tingling in his left arm has travelled further up his arm from the wrist to the elbow, that he loses feeling in his arm and hand frequently, and that he has lost grip strength [see id., pages 8 and 9], and that his hearing loss worsened in severity, with increased ringing in his ears a new need to ask people to repeat what they are saying "over a couple of times" [see id., pages 11 and 12].  
Although new VA examinations are not warranted based merely upon the passage of time, where a Veteran claims that a disability has worsened in severity, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In light of the Veteran's competent lay assertions suggesting that his left and right knee disabilities, his left arm neurological disability, and his bilateral hearing loss may have worsened in severity since his last VA examination, updated orthopedic, neurologic and audiometric examinations are necessary before VA can make a fully informed decision on the merits of these claims. 

B. Acquired psychiatric disability and sleep disability

As noted above, the Veteran asserts that he has a current psychiatric disability and/or a current sleep disability that had its onset in, or is otherwise related to his military service.  In particular, the Veteran asserts that his current psychiatric and sleep problems are related to fear experienced while participating in combat operations during his first deployment to Iraq in 2003 and 2004, to include being in a vehicle that was hit by an improvised explosive device [IED] and seeing two of the passengers severely wounded, and subsequently being fired upon during his second deployment.   See page 3 of the Veteran's typewritten statement attached to his February 2010 Notice of Disagreement.  The evidence of record clearly demonstrates that the Veteran is in fact a veteran of combat, as he has been awarded both the Bronze Star Medal with "V" device and the Combat Action Badge.  As such, his lay statements alone are sufficient to establish that he experienced these in-service combat stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

The Veteran appeared for a VA PTSD examination in February 2009.  After reviewing the Veteran's record, and upon examination of the Veteran, a VA psychologist pertinently diagnosed the Veteran with Axis I insomnia.  See the February 2009 VA examiner's report, page 17.  As noted in the Introduction above, the DSM-IV classifies primary insomnia as a stand-alone mental disability, or a disability that is related to another Axis I or Axis II psychiatric disability.              See DSM-IV, Code 307.42 (1994).  Curiously however, although the February 2009 VA examiner specifically diagnosed the Veteran with Axis I insomnia, later in his report, he appears to contradict this diagnosis by describing the Veteran's sleeping problems not as a manifestation of a diagnosed psychiatric disability, but as mere symptoms.  Indeed, the examiner noted that the Veteran does not have PTSD, and "shows no impairment in psychosocial functioning and minimal evidence of psychological distress although his symptoms are certainly annoying and somewhat distressing to him."  The examiner concluded that the "severity of [the Veteran's] symptoms . . . does not rise to the level of a psychiatric disorder."  See id., page 19.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2009 VA examiner provided inadequate identification and explanation as to the nature of the Veteran's current mental health disability, if any, as he simultaneously diagnosed an Axis I psychiatric disability, insomnia, and within the same report indicated that the Veteran's symptoms do not rise to the level of a psychiatric disorder.  Indeed the RO denied the Veteran's psychiatric disability claim based on a finding that the Veteran did not have a current mental health diagnosis, and it denied the Veteran's sleep impairment claim based on a finding that the Veteran's insomnia is merely a symptom and not a stand-alone disability. 

The Veteran has competently described current trouble falling and staying asleep.  His service treatment records demonstrate that he has been complaining of sleeping problems since 2004.  Because there is a suggestion that the Veteran may either have an Axis I psychiatric disability that manifests in sleep impairment, or a stand alone sleep disability [organic or otherwise] that may in and of itself be related to his period of active duty service, the Board believes both a psychiatric examination and a sleep apnea examination should be scheduled to clarify the nature and etiology of the Veteran's claimed psychiatric and/or sleep disabilities, if in existence.  See 38 C.F.R. § 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

C. Syncope

In essence, the Veteran contends that he has a current disability manifested by syncope that was aggravated beyond its normal progression by his period of active duty military service.  Although the Veteran's examination upon entrance in February 1988 does not document the presence of a syncope disability, other pre-service and in-service treatment records on file demonstrate that the Veteran suffered up to 5 syncopal episodes spanning from years prior to his entrance into active duty service, through service, with the most recent episode occurring in 2005.  Indeed, an in-service neurological evaluation from Dr. R.C.G. included a diagnosis of "syncope," noting that these syncopal events are most likely "some type of vagal episodes but they are atypical in duration of the period of loss of consciousness."  See the August 8, 2005 Initial Neurological Evaluation of Dr. R.C.G.  Although the Veteran has not experienced a syncopal episode since his period of service in 2005, he asserts that he still gets dizzy spells and is more aware what he needs to do to take corrective action to prevent a syncopal episode when he feels one coming on.  See the May 2012 hearing transcript, page 18.  

The Veteran has not been afforded a VA examination assessing the current nature and etiology of his claimed disability.  Although syncope of unknown etiology was identified by the February 2009 VA examiner, no opinion has adequately discussed whether such disability had its onset in service, or was indeed a preexisting disability that was aggravated beyond its normal progression during service, as the Veteran so asserts.  As such, the Board believes a medical examination must be scheduled so that appropriate medical questions regarding the nature and etiology of the Veteran's claimed syncopal disability may be answered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2012).

The Board wishes to make clear that with respect to determinations as to whether a disability preexisted a period of service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)  (2011).  Because the Veteran's February 1988 examination upon entrance into active duty does not document the presence of a syncope disability, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut this presumption of soundness.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

      1.  The RO/AMC should request that the 
Veteran identify any additional medical treatment he has received for his claimed right and left knee, peripheral neuropathy and carpal tunnel, bilateral hearing loss, psychiatric, sleep, and syncope disabilities.  The Veteran and his representative should be provided multiple copies of VA Form 21- 4142, Authorization and Consent to Release Information, and should be asked to complete these releases if he wishes the VA to attempt to obtain private treatment records on his behalf, to include updated treatment reports dating from March 2010 to the present day from the S&H Healthcare system.  

The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain all records should be memorialized in the Veteran's VA claims folder.  

      2.  After obtaining any available records noted 
above, the RO/AMC should schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  

For each knee, the examiner should specifically identify (1) range of motion of the Veteran's knee, including motion accompanied by pain, in degrees; (2) whether recurrent subluxation or lateral instability exists, and if so, whether such is slight, moderate or severe in degree; and (3) any functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  A report should be prepared and associated with the Veteran's VA claims folder.

3.  The RO/AMC should also schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected peripheral neuropathy and carpal tunnel syndrome of the left upper extremity.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  
In particular the examiner should identify the affected nerve or nerves of the left arm, and indicate whether complete or incomplete paralysis of those nerves exists.  If incomplete, the examiner should indicate whether such paralysis is mild, moderate, or severe in nature.  A supporting clinical rationale as to this assessment should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

4.  The RO/AMC should also schedule the Veteran for a VA audiological examination.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After testing the Veteran's hearing, and after review of all pertinent medical records, the examiner should indicate whether the Veteran has a current bilateral hearing loss disability for VA purposes, and if so, provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's active duty military service, to include his in-service combat noise exposure.  

A report containing the Veteran's audiometric test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  

5.  The RO/AMC should also schedule the Veteran for a VA mental health examination with a VA psychiatrist.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After reviewing the Veteran's medical history, and after interview and examination of the Veteran, the examiner should clarify whether the Veteran currently has any psychiatric disabilities, to include a mood disorder, PTSD, or insomnia.  If the examiner concludes that the Veteran does not have any psychiatric disability, this should be made clear.  If the Veteran does have a current psychiatric disability, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or greater probability) that such disability or disabilities had its onset in, or is otherwise related to the Veteran's active duty military service, to include his stated in-service combat stressors.  

Of particular import, it is requested that the examiner specifically address the Veteran's ongoing complaints of sleep impairment from 2004 to the present day.  The examiner should include in his or her analysis an explanation as to whether the Veteran currently has a sleep disorder such as insomnia that exists as a stand-alone psychiatric disability, or rather as a symptom of a different diagnosed psychiatric disability.   

A report containing the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  

6.  The RO/AMC should also arrange for the Veteran to undergo an appropriate VA medical examination as to his claimed organic sleep disorder.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  Upon review of the record, and after performing all tests necessary, the examiner should indicate if the Veteran has a current sleep disability, not rooted in psychiatric problems, but as a stand-alone organic disorder, such as sleep apnea.  If so, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's active duty military service, to include his in-service complaints of sleep impairment beginning in 2004.  

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  

7.  The RO/AMC should also arrange for the Veteran to undergo an appropriate VA medical examination as to his claimed syncope disorder.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  Upon review of the record, and after performing all tests necessary, the examiner should indicate if the Veteran has a current disability manifested by dizziness and/or syncope.  The VA examiner should then provide an opinion with supporting clinical rationale as to each of the following questions:

a.) Is it undebatable that the Veteran has 
a current syncope/dizziness disability that had its onset prior to his entry into active duty military service in 1988?  If so, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his period of service from 1988 to 2008?  In particular the examiner should comment upon both the Veteran's pre-service and in-service treatment reports documenting individual syncopal episodes dating through 2005. 

b.) If the answer to either of the above 
questions in paragraph (a) is "no," is it as likely as not (50 percent or better probability) that the Veteran has a current syncope/dizziness disability that had its onset in, or is otherwise related to his period of active duty service from 1988 to 2008?  

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  

      8.  Finally, following the completion of the 
foregoing, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's initial rating and service-connection claims.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


